       Case 2:20-cv-01063-JJT Document 29 Filed 05/24/21 Page 1 of 2



 1
 2
 3
 4
 5
 6                      IN THE UNITED STATES DISTRICT COURT
 7                            FOR THE DISTRICT OF ARIZONA
 8
 9   Jose Ma Arellano Lopez, et al.,                   No. CV-20-01063-PHX-JJT (MTM)
10                  Petitioners,                       ORDER
11   v.
12   United States Department of Homeland
     Security, et al.,
13
                    Respondents.
14
15          At issue is the Report and Recommendation (Doc. 28, “R&R”) submitted in this
16   matter by United States Magistrate Judge Michael T. Morrissey recommending that the
17   Court deny and dismiss with prejudice the Petition for Writ of Habeas Corpus pursuant to
18   28 U.S.C. § 2241 in this matter (Doc. 1). Judge Morrissey warned in the R&R that failure
19   to object to it within 14 days of its issuance may result in this Court’s acceptance of the
20   R&R without further review, and may operate as a waiver of a party’s right to appellate
21   review of any findings of fact in this Court’s Order pursuant to the R&R. No party filed
22   any objections in that period. All parties therefore have waived the above rights and the
23   Court may accept the R&R.
24          The Court nonetheless reviewed Judge Morrissey’s recommendations on their
25   merits, and upon that review, concludes the R&R is properly supported and justified in
26   law. Petitioner’s detention is lawful under 12 U.S.C. § 1225(b). His claims regarding
27   conditions of confinement ate not cognizable under Section 2241, and in the alternative,
28
       Case 2:20-cv-01063-JJT Document 29 Filed 05/24/21 Page 2 of 2



 1   would fail on their merits. The Court therefore will adopt the R&R and proceed
 2   accordingly.
 3          IT IS ORDERED adopting in whole the R&R submitted by Judge Morrissey at
 4   Doc. 28.
 5          IT IS FURTHER ORDERED denying and dismissing with prejudice the Petition
 6   for Writ of Habeas Corpus pursuant to 28 U.S.C. § 2241 in this matter (Doc. 1). The Clerk
 7   of Court shall terminate this matter.
 8          Dated this 24th day of May, 2021.
 9
10                                           Honorable John J. Tuchi
                                             United States District Judge
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                 -2-
